Citation Nr: 9902194	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

The Board notes that the veterans representative submitted a 
VA Form 1-646, dated in March 1997.  The representative not 
only argues for an increased rating for the veterans PTSD 
but also raises the issue of an earlier effective date 
without further comment.  In reviewing the 646 as a whole, it 
appears that the representative is raising the issue of an 
earlier effective date for service connection for PTSD.  
However, that issue was ruled on and decided against the 
veteran by way of a Board decision dated in May 1995.  
Accordingly, the veteran should be contacted to determine if 
he is attempting to reopen his claim of entitlement to an 
earlier effective date for service connection for PTSD, and 
thereafter take action as may be appropriate.  


REMAND

The veteran was granted service connection for PTSD and 
assigned a 10 percent rating in January 1992.  He filed a 
claim for an increased rating that was received at the RO in 
September 1995.  

Associated with the claims file are several VA discharge 
summaries reporting on periods of hospitalization for the 
veteran in 1995, 1996 and 1997.  The respective summaries 
list several Axis I diagnoses for the veteran.  These 
diagnoses include PTSD, alcohol dependence, depression, 
depressive disorder, and polysubstance abuse.

Also associated with the claims file are copies of medical 
evidence from the Social Security Administration (SSA) which 
appear to have been used in making a disability determination 
in the veterans case.  The administrative or administrative 
law judge decision itself, however, was not included with the 
medical evidence.  Hence, it is unclear what disability or 
disabilities were determinative in finding the veteran to be 
disabled under the SSA system.  

The Board notes that in July 1997, the RO requested that the 
veteran be afforded a VA examination and asked that the 
examiner express an opinion that would address the veterans 
PTSD and any other diagnosed psychiatric disorder.  The 
examiner was also asked to separate out which symptoms 
represented manifestations of PTSD and which represented 
manifestations of other disorders.  The examiner was also 
asked to state which diagnosis or diagnoses the Global 
Assessment of Functioning (GAF) score assigned pertained to.

The veteran was afforded a VA mental disorders examination in 
August 1997.  The examiner diagnosed the veteran with alcohol 
dependence, and PTSD on Axis I.  The examiner also diagnosed 
the veteran with personality disorder of the cluster of 
antisocial and narcissistic on Axis II.  The examiner 
attributed the veterans flashbacks and nightmares to PTSD.  
The examiner then said that the veterans symptoms were 
complicated by his personality as well as his significant 
substance abuse.  The examiner assigned a GAF score of 65-70 
but unfortunately did not differentiate the score between the 
veterans diagnosed conditions.

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The SSA should be contacted and 
requested to provide photocopies of any 
administrative decision associated with 
the veterans SSA claim.  Any attempts to 
request the information, and replies from 
SSA, must be documented in the claims 
file.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
after March 1997.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.  

3.  The veteran should be examined by a 
VA psychiatrist to determine the nature 
and extent of his service-connected PTSD.  
The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  The purpose of 
this evaluation is to determine the 
degree of disability associated with the 
veterans PTSD, and any other psychiatric 
condition, including depression, a 
depressive disorder, a personality 
disorder, alcohol dependence and 
polysubstance abuse.  If there are 
psychiatric disorders other than PTSD, 
the examiner must reconcile the 
diagnoses, as well as specify and 
differentiate which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
that fact must be specified.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must 
comment on the nature and extent of any 
occupational and social impairment, to 
include evidence of reduced reliability 
or productivity due solely to PTSD.  A 
Global Assessment of Functioning (GAF) 
score for each psychiatric disorder 
diagnosed which is consistent with the 
American Psychiatric Associations 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th ed. 1994) must also 
be assigned.  The physician must define 
the score assigned.  The basis for any 
conclusions should be explained, and any 
social and industrial impairment should 
be specifically noted.  The report should 
be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the case should be 
reviewed by the RO.  The RO should 
evaluate the veterans claim under a 
broad interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1998), and with 
consideration of the rating criteria in 
effect for the evaluation of psychiatric 
disorders prior to and as of November 7, 
1996.

If the benefit sought is not granted, the veteran, and his 
representative, should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7252 (West 
1991), only a decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
